DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 12/16/2020 have been entered.  Claims 1, 2, 5, 7, 16, 17 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 2 and 17 being independent.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statements submitted on 12/16/2020 has been considered by the Examiner and made of record in the application file.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 1 recites the limitation "the request to establish the first primary communication link" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is considering the limitation

as: “based at least in part on the first secondary communication link being established, communicating a request to establish a first primary communication link with the communication system”.

Claim Objections
Claim 1 is objected to for minor informalities and require the following or other appropriate clarification:
In claim 1, as a matter of clarity, applicant should point out that the second identifier is identified based on a selection policy.  Accordingly, Claim 1, line 21, should include the change “identifying a second identifier from the plurality of identifiers stored by the UE, based at least in part on a selection policy”.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2 and 3, 5, 6, 9, 11, 12 and 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mohammed, et al (US PG Publication 2017/0026823), hereafter Mohammed.
	Regarding claim 2, Mohammed teaches a method for establishing a communication link with a communication system, the method comprising:
based at least in part on a connection policy, actively terminating a first primary communication link with a communication system
([0078] - The mobile device 1410 leaves its home network.  When one or more pre-determined allocation rules are satisfied, the mobile device 1410 can be provisioned with a new IMSI that is local to the partner carrier network or an IMSI that is predetermined by the global platform provider to be preferred for that visited country) and
scanning one or more frequency bands for broadcast signals
([0036] - A wireless terminal receives wireless signals from a nearby network base station.  In 302, a network identification is decoded from the wireless signal.  The wireless signal includes a mobile network identification.  For example, the wireless terminal scans for the existing wireless system signals.  When it finds a network system broadcast control channel (e.g. BCCH in GSM Systems), it decodes the broadcasted information);

([0039] - The provisioning server chooses a new IMSI with a local country/network code or other new country/network code.  In 412B, the provisioning server sends the new IMSI to wireless terminal 400B); and
communicating a request for a second primary communication link with the communication system, wherein the request for the second primary communication link includes the second identifier
([0038] – In 408, the wireless terminal performs a location update with the visited wireless network using the new Subscriber Identification (IMSI – see [0033]).  In 410, the network center, HLR/AuC, and provisioning server 402 searches for the new Subscriber Identification in its ADS and retrieves the corresponding Authentication Key.  In 420, authentication is passed
[0039] - In 416B, wireless terminal 400 reestablishes its connection with the network system with the new IMSI as the active IMSI
(The wireless terminal performs an authentication by sending the new IMSI (request includes new IMSI) to the authentication center AuC that it searches for in order to authenticate the wireless terminal for connection with the visited network (second primary communication link)), and 
wherein to establish the second primary communication link, the communication system uses the second identifier without using a first identifier of 
([0038] – In 410, the network center, HLR/AuC, and provisioning server 402 searches for the new Subscriber Identification in its ADS and retrieves the corresponding Authentication Key.  In 420, authentication is passed
[0039] - The new IMSI is added to the ADS (authentication data structure) of the HLR/AuC (authentication center) by the provisioning server corresponding to the wireless terminal.  In 414B, wireless terminal 400B adds the new IMSI to its ADS.  In 416B, wireless terminal 400 reestablishes its connection with the network system with the new IMSI as the active IMSI),
wherein prior to establishing the second primary communication link, the communication system establishes the first primary communication link based at least in part on the communication system receiving, from the UE, a request for the first primary communication link that includes the first identifier and authenticating the UE for the network associated with the communication system using the first identifier
([0039] – In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI and is authenticated.  In 416B, wireless terminal 400 reestablishes its connection with the network system associated with the new country/network code


(The wireless terminal requests to establish a connection with the home network (first primary communication link) that includes the currently active IMSI and is authenticated for the home network associated with the communication system using the currently active IMSI, after which the connection with the network associated with the new country/network code is established)).

Regarding claim 3, Mohammed teaches the method of claim 2,
 	wherein each identifier of the plurality of identifiers corresponds to a different International Mobile Subscriber Identity (IMSI)
([0039] - In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI.  In 416B, wireless terminal 400 reestablishes its connection with the visited network system with the new IMSI as the active IMSI).

Regarding claim 5, Mohammed teaches the method of claim 2,
wherein said actively terminating the first primary communication link occurs prior to said communicating the request for the second primary communication link
([0039] – In 416B, wireless terminal 400 reestablishes its connection with the visited network system with the new IMSI as the active IMSI
[0078] - The mobile device 1410 leaves its home network.  When one or more pre-determined allocation rules are satisfied, the mobile device 1410 can be provisioned with a new IMSI that is local to the partner carrier network or an IMSI that is predetermined by the global platform provider to be preferred for that visited country).

Regarding claim 6, Mohammed teaches the method of claim 2, 
wherein the first and second primary communication links enable communications between the UE and other UE accessible via the network
([0032] and communication network of Fig. 1 - The wireless system includes a plurality of wireless terminals, represented in FIG. 1 by wireless terminal 100, a plurality of wireless network base stations, represented by wireless network base stations 104, wireless network center 106, Home Location Register/Authentication Center (HLR/AuC) 108, and provisioning server 110 capable of provisioning the wireless terminals).
Regarding claim 9, Mohammed teaches the method of claim 2,
wherein the network associated with the communication system is a mobile cellular network, and wherein the communication system comprises a mobile cellular network communication system that independently provides the mobile cellular network to a coverage area in which the UE is located
([0032] and communication network of Fig. 1 - The wireless system includes a plurality of wireless terminals, represented in FIG. 1 by wireless terminal 100, a plurality of wireless network base stations, represented by wireless network base stations 104, wireless network center 106, Home Location Register/Authentication Center (HLR/AuC) 108, and provisioning server 110 capable of provisioning the wireless terminals).

Regarding claim 11, Mohammed teaches the method of claim 2,
wherein the communication system comprises a mobile cellular network (MCN) communication system, wherein the first primary communication link communicatively couples the UE to the MCN communication system, and wherein the second primary communication link communicatively couples the UE to the MCN communication system
([0032] and Fig. 1 - The wireless system includes a plurality of wireless terminals, represented in FIG. 1 by wireless terminal 100, a plurality of wireless network base stations, represented by wireless network base stations 104, wireless network center 106, Home Location Register/Authentication Center (HLR/AuC) 108, and provisioning server 110 capable of provisioning the wireless terminals.  Each wireless network center 106 includes, or is associated with, a HLR, a Mobile Switching Center/Visitor Location Register (MSC/VLR)). 
 
Regarding claim 12, Mohammed teaches the method of claim 2,
wherein the communication system comprises a first mobile cellular network (MCN) communication system and a second MCN communication system, wherein the first primary communication link communicatively couples the UE to the first MCN communication system, and wherein the second primary communication link communicatively couples the UE to the second MCN communication system
([0032] and Fig. 1 - The wireless system includes a plurality of wireless terminals, represented in FIG. 1 by wireless terminal 100, a plurality of wireless network base stations, represented by wireless network base stations 104, wireless network center 106, Home Location Register/Authentication Center (HLR/AuC) 108, and provisioning server 110 capable of provisioning the wireless terminals.  Each wireless network center 106 includes, or is associated with, a HLR, a Mobile Switching Center/Visitor Location Register (MSC/VLR)).
Regarding claim 17, Mohammed teaches a method for establishing communication links with a user equipment (UE), the method comprising:
receiving, at a communication system and from the UE, a request to establish a first primary communication link, wherein the request to establish the first primary communication link includes a first identifier of a plurality of identifiers stored by the UE
([0039] - Wireless terminal 400B listens to cellular signals transmitted from network towers and decodes the country code from the transmitted information.  In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI and is authenticated
(The wireless terminal requests to establish a connection with the home network (first primary communication link) that includes the currently active IMSI and is authenticated for the home network associated with the communication system using the currently active IMSI));

([0039] - In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI and is authenticated);
actively terminating the first primary communication link
([0078] - The mobile device 1410 leaves its home network.  When one or more pre-determined allocation rules are satisfied, the mobile device 1410 can be provisioned with a new IMSI);
receiving, from the UE, a request for a second primary communication link, wherein the request for the second primary communication link includes a second identifier of the plurality of identifiers stored by the UE
([0038] – In 408, the wireless terminal performs a location update with the visited wireless network using the new Subscriber Identification (IMSI – see [0033]).  In 410, the network center, HLR/AuC, and provisioning server 402 searches for the new Subscriber Identification in its ADS and retrieves the corresponding Authentication Key.  In 420, authentication is passed
[0039] - In 416B, wireless terminal 400 reestablishes its connection with the network system with the new IMSI as the active IMSI
(The wireless terminal performs an authentication by sending the new IMSI (request includes new IMSI) to the authentication center AuC that it searches for in order to authenticate the wireless terminal for connection with the visited network (second primary communication link)); and
authenticating the UE for the network based at least in part on the second identifier instead of the first identifier, wherein the second primary communication link is established based at least in part on said authenticating the UE for the network based at least in part on the second identifier
([0038] – In 410, the network center, HLR/AuC, and provisioning server 402 searches for the new Subscriber Identification in its ADS and retrieves the corresponding Authentication Key.  In 420, authentication is passed
[0039] - The new IMSI is added to the ADS (authentication data structure) of the HLR/AuC (authentication center) by the provisioning server corresponding to the wireless terminal.  In 414B, wireless terminal 400B adds the new IMSI to its ADS.  In 416B, wireless terminal 400 reestablishes its connection with the network system with the new IMSI as the active IMSI),
wherein the communication system uses the first identifier during a first time period to establish the first primary communication link and uses the second identifier during a second time period to establish the second primary communication link, wherein the second time period is after the first time period
([0039] – In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI and is authenticated.  In 416B, wireless terminal 400 reestablishes its connection with the network system associated with the new country/network code
(The wireless terminal requests to establish a connection with the home network (first primary communication link) that includes the currently active IMSI and is authenticated for the home network associated with the communication system using the currently active IMSI, after which the connection with the network associated with the new country/network code is established during a subsequent time)).

Regarding claim 18, Mohammed teaches the method of claim 17,
wherein each identifier of the plurality of identifiers corresponds to a different International Mobile Subscriber Identity (IMSI)
([0039] - In 406B, wireless terminal 400B communicates with the HLR/AuC of the home network of the currently active IMSI.  In 416B, wireless terminal 400 reestablishes its connection with the visited network system with the new IMSI as the active IMSI).

Regarding claim 19, Mohammed, in view of Wang, teaches the method of claim 17,
wherein the network is a mobile cellular network, and wherein the communication system comprises a mobile cellular network communication system that independently provides the mobile cellular network to a coverage area in which the UE is located
([0013] - A network device may route and/or switch a network packet to another network device via a link aggregation group
[0027] – Communication interface 370 may include a cellular network interface). 

Regarding claim 20, Mohammed teaches the method of claim 17,
 	wherein the first and second primary communication links enable communications between the UE and other UE accessible via the network
([0032] and communication network of Fig. 1 - The wireless system includes a plurality of wireless terminals, represented in FIG. 1 by wireless terminal 100, a plurality of wireless network base stations, represented by wireless network base stations 104, wireless network center 106, Home Location Register/Authentication Center (HLR/AuC) 108, and provisioning server 110 capable of provisioning the wireless terminals)).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Kodikara, et al (US PG Publication 2011/0190001), hereafter Kodikara.
Regarding claim 4, Mohammed teaches the method of claim 2. 
Mohammed does not teach
wherein each identifier of the plurality of identifiers is generated by the UE
In the same field of endeavor, Kodikara teaches the limitations not taught by Mohammed, including

([0070] – The plurality of temporary identifiers is generated by the 
UE).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed, which includes establishing different network links using different identifiers, to include Kodikara’s teaching of a UE generating a plurality of identifiers, for the benefit of performing an initial connection procedure between a user equipment and network equipment in a wireless communication system (see [0003]).

Regarding claim 7, Mohammed teaches the method of claim 2.
Mohammed does not teach
wherein the plurality of identifiers is stored in a location other than in an insertable subscriber identity module (SIM) card embedded in the UE.
In the same field of endeavor, Kodikara teaches the limitations not taught by Mohammed, including
wherein the plurality of identifiers is stored in a location other than in an insertable subscriber identity module (SIM) card embedded in the UE
([0070] - The plurality of temporary identifiers may be in the form of a table stored in RAM or ROM.  In some embodiments, the plurality of temporary identifiers is generated by the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed, which .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Wang, et al (US PG Publication 2019/0150057), hereafter Wang.
	Regarding claim 8, Mohammed teaches the method of claim 2.
Mohammed does not teach
wherein the connection policy indicates to scan the one or more frequency bands based at least in part on a determination that the first primary communication link does not satisfy a connectivity threshold.
In the same field of endeavor, Wang teaches the limitations not taught by Mohammed including
Note: In the Wang rejection, the second communication link is interpreted as the first communication link of the claim limitation

wherein the connection policy indicates to scan the one or more frequency bands 
based at least in part on a determination that the first primary communication link does not satisfy a connectivity threshold
 ([0016] - The sending, by the network device, indication information of the communication link change policy to the first terminal device includes: when the network device determines that the signal quality of the second communication link is lower than the signal quality of the first communication link, sending, by the network device, connection release indication information to the first terminal device, where the connection release indication information is used to instruct the first terminal device to disconnect from the currently used second communication link and connect to the network device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed which includes establishing different network links using different identifiers, to include Wang’s teaching of a mobile device releasing a first communication link based on a policy for the benefit of providing a communication method, a network device, and a terminal device, which can reduce terminal device power consumption (see [0005]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Knapp (US PG Publication 2019/0320358).
Regarding claim 10, Mohammed teaches the method of claim 2.
Mohammed does not teach
wherein the communication system independently provides the network within a covered area without communication to another communication system.
In the same field of endeavor, Knapp teaches the limitations not taught by Mohammed, including
wherein the communication system independently provides the network within a covered area without communication to another communication system
([0041] – Users operating a UE that may be able to operate in different wireless communication networks may disable the use of the sparse wireless communication networks if the benefits of enhanced mobile broadband (eMBB) are not broadly and efficiently enabled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed which includes establishing different network links using different identifiers, to include Knapp’s teaching of permitting access to only a particular provider for the benefit of disabling sparse wireless networks if the benefits of a particular service are not broadly and efficiently enabled (see [0041]).

	Regarding claim 16, Mohammed teaches the method of claim 13.
Mohammed does not teach 
wherein the secondary communication link does not enable communications between the UE and other UE accessible via the network.
In the same field of endeavor, Knapp teaches the limitations not taught by Mohammed, including
wherein the secondary communication link does not enable communications between the UE and other UE accessible via the network
([0041] – Users operating a UE that may be able to operate in different wireless communication networks may disable the use of the sparse wireless communication networks if the benefits of enhanced mobile broadband (eMBB) are not broadly and efficiently enabled).
.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Timus, et al (US PG Publication 2015/0031361), hereafter Timus.
Regarding claim 13, Mohammed teaches the method of claim 2.
Mohammed does not teach
communicating a request for a secondary communication link with the communication system based at least in part on a broadcast signal received from the communication system.
In the same field of endeavor, Timus teaches the limitations not taught by Mohammed, including
communicating a request for a secondary communication link with the communication system based at least in part on a broadcast signal received from the communication system
([0046] – A UE.sub.MNO1 232 which is associated with the first entity MNO.sub.1 would like to request resources in the wireless communication system 200.  The first RBS 211 and the second RBS 212 have broadcasted support information for UEs associated with the first entity MNO.sub.1 as previously described.  The UE.sub.MNO1 232 may then send a request for accessing resources to the second RBS 212).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed, which includes establishing different network links using different identifiers, to include Timus’s teaching of a mobile device requesting a communication link with a communication system, for the benefit of sharing resources in a wireless communication system (see [0001]).

Regarding claim 15, Mohammed, in view of Timus, teaches the method of claim 13.
Timus further teaches
wherein the secondary communication link enables communications between the UE and the communication system
([0046] - The second RBS 212 will accept the UE.sub.MNO1 232 in a support mode and determine an amount of resources to provide to the UE.sub.MNO1 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed, in view of Timus, which includes establishing different network links using different identifiers, to include Timus’s teaching of a mobile device requesting a communication link with a communication system, for the benefit of sharing resources in a wireless communication system (see [0001]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohammed, in view of Abedini, et al (US PG Publication 2019/0394738), hereafter Abedini.
Regarding claim 14, Mohammed teaches the method of claim 13.
Mohammed, does not teach
wherein the secondary communication link is established based at least in part on a Random Access (RACH) procedure.
	In the same field of endeavor, Abedini teaches the limitations not taught by Mohammed, including
	wherein the secondary communication link is established based at least in part on a Random Access (RACH) procedure
	([0201] - At 830, MT 815 may transmit a request for a configured resource allocation or configuration for performing a CFRA random access procedure on the target link, the request transmitted on uplink resources of a second communication link (e.g., secondary link) between IAB node 805-a and IAB donor 
805-c (donor/base station). Specifically, MT 815 may transmit a CFRA configuration request to DU 820-c of IAB donor 805-c (donor/base station) for allocating resources to perform RACH procedure on resources associated with a communication link between MT 815 and DU 820-b of IAB donor 805-b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mohammed, which includes establishing different network links using different identifiers, to include .


Allowable Subject Matter
Claim 1 is allowed, if the change shown above in the objection for minor informalities to claim 1 is made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Syed, et al (US PG Publication 2016/0157281), hereafter Syed, teaches via selection of one of secondary identifiers, a user or mobile communication device selects a corresponding one of multiple available wireless sub-networks to establish a wireless communication link.
Xu, et al (US PG Publication 2018/0376325), hereafter Xu, teaches selecting a second IMSI associated with a second mobile network to assign to the mobile device, the selection of the second IMSI being at least partially based on the data service being requested by the mobile device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641




/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641